J. S11006/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
MICHAEL FORD,                              :         No. 2549 EDA 2014
                                           :
                          Appellant        :


                  Appeal from the PCRA Order, August 6, 2014,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. CP-51-CR-0002360-2009


BEFORE: FORD ELLIOTT, P.J.E., OTT AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      Filed March 21, 2016

        Michael Ford appeals from the order of August 6, 2014, denying his

first amended PCRA1 petition. We affirm.

        The underlying facts of this matter are as follows:

                     The complaining witness, Keliah Walker,
              testified that in the early morning hours of
              January 13, 2009, she had just gone to bed when
              she heard “a really loud noise.” She immediately
              went into the hallway, in response to her aunt’s calls,
              only to learn it was the sound of a gun shot. She
              returned to her bedroom and found a bullet hole in
              the window with a corresponding hole in the wall
              above her bed. She then removed her two year old
              daughter (B.F.) from the bedroom and awakened
              Police Officer Tramaine Montague, who had also
              been asleep in bed with her and her daughter.
              Ms. Walker’s aunt notified the police, who arrived a
              short time later. After giving a brief statement,


1
    Post-Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.
J. S11006/16


          [Ms. Walker] was taken to police headquarters to
          give a more formal statement.

                 Ms. Walker testified that prior to this incident,
          she had had a three-year romantic relationship with
          [Ford], during which time they had a daughter, B.F.
          Although they did not live together during their
          relationship, [Ford] was very familiar with her
          bedroom and its layout. He would stay at her house
          one or two nights a week.

                 In May of 2008, Ms. Walker ended her
          relationship with [Ford]. Ms. Walker testified that
          [Ford] was initially cordial as he had hoped for
          reconciliation. In August of 2008, after discovering
          Ms. Walker’s relationship with Officer Montague,
          [Ford]    began       harassing    Ms.    Walker    and
          bombard[ing] her with threatening phone calls, as
          many as fifty in a day. This harassment included
          assaulting her in August of 2008 when she was
          picking her daughter up from the babysitter.
          Ms. Walker testified, “That night, he came up from
          behind me pulling my hair and trying to fight me.”
          This assault was soon followed by [Ford’s] threat to
          “finish what we started. So I guess you should be
          looking for me, whatever, whatever, but got to finish
          what we started.”           In addition, Ms. Walker
          interpreted [Ford’s] recorded phone message of,
          “Matter of fact, I’ll see you all when you get off work,
          whatever, you know what I mean, kill two birds with
          one stone, whatever. I see you all when you get
          off,” as being directed to both herself and Officer
          Montague.     Ms. Walker testified that on another
          occasion, [Ford] “told me he would wait for me
          outside my house. He said that if he could catch
          Tramaine, too, he could get him too. I told him, you
          can get in a lot of trouble threatening a cop, I said.
          He said I don’t care if he’s a cop. Cops can get
          touched too.” On yet another occasion, [Ford] was
          heard to say in yet another phone message,
          referring to B.F., “She’s going to be a single parent,
          single parent child mother fucking soon, and that’s
          crazy. I didn’t think it was going to be this soon. I



                                   -2-
J. S11006/16


          didn’t think you were going to be out of the picture
          this early, but you’re making it seem that way.”

                 In her last conversation with [Ford],
          Ms. Walker testified that [he] told her that “he was
          calling for a reason. He wanted to make sure my
          daughter wasn’t in my bedroom. He wanted to show
          me some fireworks up close and personal, and, he
          didn’t want her to get hurt. I told him to elaborate
          on fireworks. He said I knew what he meant.”

                 Officer Montague corroborated Ms. Walker’s
          uncontroverted     testimony    that  [Ford]    called
          Ms. Walker “all the time.” “Like every night he calls
          like a hundred times.”         He testified that on
          January 13, 2009, he answered the phone sometime
          between twelve and one o’clock in the morning.
          When [Ford] asked to speak to Ms. Walker, [the
          officer] told him everyone was asleep and hung up.
          Approximately an hour later, [the officer] was
          awakened by Ms. Walker telling him she thought
          [Ford] had “shot through the window.”              On
          inspecting the window he discovered a bullet hole
          and traced it up into the wall and eventually into the
          bathroom behind the wall.

                 Detective Frank Mullen testified that on
          January 13, 2009, he interviewed Ms. Walker at the
          Southwest Detective Division at approximately
          3:45 a.m. to take her formal statement of the
          incident. Detective Mullen testified that Ms. Walker
          identified [Ford] as a possible perpetrator.      He
          testified that during the course of his interview,
          Ms. Walker’s cell phone rang numerous times and
          that on at least two occasions he listened along with
          Ms. Walker to the voice mail left by a person
          Ms. Walker identified as [Ford].

                 On at least one occasion during her interview
          with Detective Mullen, [Ford] called and asked
          Ms. Walker why she was overreacting, after all, she
          didn’t get shot. In one of his voice messages, [Ford]
          stated “it’s only one, and I’m going to make it a lot
          worse the next time.” In another, referring to B.F.,


                                  -3-
J. S11006/16


            [Ford] stated that “Next time might not go down like
            that, trying to keep her out of the line of fire or out
            the way, anything, you know what I mean.”
            Ms. Walker testified that she had not mentioned the
            shooting incident to [Ford] at this time.

Commonwealth v. Ford, No. 2302 EDA 2010, unpublished memorandum

at *1-3 (Pa.Super. filed 9/21/11), quoting trial court opinion, 11/30/10 at

4-7 (footnotes and citations omitted) (brackets in original). On January 21,

2009, appellant was arrested and later charged with discharge of a firearm

into an occupied structure, firearms not to be carried without a license,

carrying firearms on public streets or public property in Philadelphia,

possessing an instrument of crime, terroristic threats, three counts of

reckless endangerment, aggravated assault, and simple assault. 2 Following

a bench trial, appellant was found guilty of all charges except for aggravated

and simple assault. Id. at *4. On March 3, 2010, the trial court imposed an

aggregate sentence of 7 to 15 years’ imprisonment. Post-sentence motions

were denied by operation of law, and appellant filed a timely notice of

appeal.

      On   appeal,   appellant   challenged   the   discretionary     aspects   of

sentencing, alleging that the trial court failed to state adequate reasons on

the record for the sentence imposed. After finding that appellant raised a

substantial question for review, this court affirmed on the merits, holding



2
  See 18 Pa.C.S.A. §§ 2707.1, 6106, 6108, 907, 2706, 2705, 2702, & 2701,
respectively.


                                     -4-
J. S11006/16


that the trial court set forth specific and adequate reasons for the sentence

imposed:

            In particular, the trial court explained that it found
            [appellant]’s conduct to be especially egregious
            relative to the offenses, noting that the way he acted
            in commission of the crimes “was just beyond
            rational or sane behavior.” The court also expressed
            its concern that [appellant] represented a continued
            threat to the victims or others. In addition, the trial
            court explained its decision to sentence [appellant]
            to consecutive prison terms on all three reckless
            endangerment convictions, stating that his sentence
            for discharging a firearm into an occupied structure
            did not adequately account for the fact that his
            conduct had placed three individuals in danger of
            “catching a bullet.”

Ford, at *7, citing notes of testimony, 3/3/10 at 21-24. This court found no

abuse of discretion in the judgment of sentence imposed.3

      Appellant did not file a petition for allowance of appeal with the

Pennsylvania Supreme Court; however, on June 6, 2012, he filed a pro se

PCRA petition, alleging, inter alia, that appellate counsel was ineffective for

failing to file an allocatur petition.   Counsel was appointed and filed an

amended petition on appellant’s behalf, requesting that he be permitted to

file a petition for allowance of appeal with the Pennsylvania Supreme Court

nunc pro tunc. Appellant alleged that appellate counsel had failed to notify




3
  We also noted that despite appellant’s representation to the contrary in his
brief, none of the sentences imposed by the trial court exceeded the
standard range of the sentencing guidelines. Id. at *5 n.2.


                                     -5-
J. S11006/16


him of this court’s September 21, 2011 decision affirming the judgment of

sentence. (Docket #13.)

      Following hearings on July 22, 2014, and August 6, 2014, appellant’s

petition was denied. This timely appeal followed on September 5, 2014. On

September 10, 2014, appellant was directed to file a concise statement of

errors complained of on appeal within 21 days pursuant to Pa.R.A.P.,

Rule 1925(b), 42 Pa.C.S.A. On October 1, 2014, appointed counsel filed a

statement pursuant to Rule 1925(c)(4), stating his intention to file a petition

to withdraw and Anders brief, after concluding that there were no

non-frivolous issues to raise on appeal. (Docket #17.) The PCRA court filed

an opinion on March 6, 2015, explaining its reasons for denying appellant

PCRA relief.

      On August 19, 2015, appointed counsel, J. Matthew Wolfe, Esq., filed

an application to withdraw as counsel and accompanying “Anders brief.”

Appellant has not responded to the petition to withdraw as counsel. 4


4
  Attorney Wolfe has filed an Anders brief rather than a Turner/Finley
no-merit letter.      Anders v. California, 386 U.S. 738 (1967);
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc). On an appeal from the
denial of a PCRA petition, a Turner/Finley letter is the appropriate filing.
However, we may accept an Anders brief instead. See Commonwealth v.
Fusselman, 866 A.2d 1109, 1111 n.3 (Pa.Super. 2004), appeal denied,
882 A.2d 477 (Pa. 2005) (“[B]ecause an Anders brief provides greater
protection to the defendant, we may accept an Anders brief in lieu of a
Turner/Finley letter.”). See also Commonwealth v. Santiago, 978 A.2d
349 (Pa. 2009) (guiding Pennsylvania courts’ application of Anders).
Despite counsel’s error, we find that he has complied substantially with the
Turner/Finley requirements. Hence, we overlook his procedural misstep.


                                     -6-
J. S11006/16


            This Court’s standard of review regarding an order
            denying a petition under the PCRA is whether the
            determination of the PCRA court is supported by the
            evidence of record and is free of legal error.
            Commonwealth v. Halley, 582 Pa. 164, 870 A.2d
            795, 799 n. 2 (2005). The PCRA court’s findings will
            not be disturbed unless there is no support for the
            findings in the certified record. Commonwealth v.
            Carr, 768 A.2d 1164, 1166 (Pa.Super. 2001).

Commonwealth v. Turetsky, 925 A.2d 876, 879 (Pa.Super. 2007),

appeal denied, 940 A.2d 365 (Pa. 2007).

      As stated above, the only issue raised on appeal was a challenge to

the discretionary aspects of sentencing, and this court affirmed on the

merits.   Under 42 Pa.C.S.A. § 9781(f), the Pennsylvania Supreme Court

does not review a defendant’s appeal of the discretionary aspects of a

sentence.   Therefore, where a defendant’s only allowance of appeal claim

involves challenging the merits of an upheld-on-the-merits discretionary

sentencing challenge to a guideline sentence, counsel cannot be held

ineffective for failing to seek a discretionary appeal. Since the Pennsylvania

Supreme     Court   is   generally   statutorily   precluded   from   reviewing   a




We also note that Attorney Wolfe did attach a copy of the letter to appellant
advising him of counsel’s intention to withdraw and of his rights going
forward. See Commonwealth v. Friend, 896 A.2d 607, 615 (Pa.Super.
2006) (“PCRA counsel must contemporaneously forward to the petitioner a
copy of the application to withdraw, which must include (i) a copy of both
the ‘no-merit’ letter, and (ii) a statement advising the PCRA petitioner that,
in the event the [] court grants the application of counsel to withdraw, the
petitioner has the right to proceed pro se, or with the assistance of privately
retained counsel”) (footnote omitted).


                                        -7-
J. S11006/16


defendant’s discretionary sentencing claim, the claim for which appellant is

seeking review is frivolous. Commonwealth v. Rigg, 84 A.3d 1080, 1086-

1090 (Pa.Super. 2014) (declining to extend the holding in Commonwealth

v. Liebel, 825 A.2d 630 (Pa. 2003) (appellate counsel is per se ineffective

for failing to file a requested petition for allowance of appeal), to cases

where the sole issue counsel could pursue is a discretionary sentencing

claim).

      For these reasons, the PCRA court did not err in denying appellant’s

request for reinstatement of his right to file a petition for allowance of appeal

nunc pro tunc.      We determine that the issue raised in appellant’s PCRA

petition is wholly frivolous; and after our own independent review of the

record in this case, we can discern no other issues of arguable merit.

Therefore, we will grant Attorney Wolfe’s petition to withdraw and affirm the

order dismissing appellant’s PCRA petition.

      Order affirmed. Petition to withdraw granted.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary

Date: 3/21/2016




                                      -8-